Name: Council Regulation (EEC) No 3385/84 of 27 November 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12 . 84 Official Journal of the European Communities No L 321 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3385 / 84 of 27 November 1984 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production , and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regulation shall be suspended at the level indicated in respect of each of them . These suspensions shall be valid :  from 1 January to 31 March 1985 for the products listed in Table I ,  from 1 January to 30 June 1985 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1984 . For the Council The President P. BARRY No L 321 / 2 Official Journal of the European Communities 10 . 12 . 84 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (% ) ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in note 3 (b ) to Chapter 39 , having a density of not less than 0,92 and not more than 0,98 for the manufacture of typewriter ribbon or similar ribbon ( a) 0 ex 39.02 C XI Poly(vinyl butyral ) film having a graduated coloured band 8 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 10 . 12 . 84 Official Journal of the European Communities No L 321 / 3 TABLE II CCT heading No Description Rate of autonomous duty (% ) ex 28.20 A Aluminium hydroxide oxide in the form of pseudo boehmite 4 ex 28.47 F Calcium wolframate, for the manufacture of ferro-alloys or deca-ammonium 41-oxo ­ dodecawolframate (ammonium paratungstate ) ( a ) 0 ex 28.49 C II Carboplatin (INN) 0 ex 28.55 A Phosphides of iron ( ferro-phosphorus ) containing by weight :  not less than 68 % and not more than 72 % of iron  not less than 22 % and not more than 26 % of phosphorus  not more than 3,5 % of silicon of which not less than 99 % by weight is of a particle size of less than 20 micrometres , for the manufacture of varnishes or paints ( a ) 0 ex 29.01 D VII p-Cymene 0 ex 29.02 A III 1 ,2-Dibromoethane 4 ex 29.08 A III c ) 2-Bromo-6-methoxynaphthalene 0 ex 29.08 A III c) l,2-Bis(2,4,6-Tribromophenoxy)ethane for use in the manufacture of acryloni ­ trile-butadiene-styrene (ABS ) ( a ) 0 ex 29.08 B I 2-(2-Chloroethoxy)ethanol 0 ex 29.10 B 8,9-Epoxy-3-(3,4-epoxycyclohexyl)-2,4-dioxaspiro [5.5 ] undecane 0 ex 29.14 A VII 1 -Isopropyl-2 ,2-dimethyltrimethylene diisobutyrate 0 ex 29.14 A XI 2,2-Dichloropropionic acid 6 ex 29.14 B IV b ) Crotonic acid 0 ex 29.16 D 3 ,4-Epoxycyclohexylmethyl-3 ,4-epoxycyclohexanecarboxylate 0 ex 29.21 B II 0,0'-Dioctadecyl pentaerythritol bis(phosphite ) 0 ex 29.21 B II l,l'-Dimethyl-2,2'-oxydiethylene tetraphenyl bis(phosphite ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 321 /4 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 29.22 C II Cyclohex-1 ,3-ylenediamine (1 ,3-diaminocyclohexane ) 0 ex 29.22 D VII Pendimethalin ( ISO ) 7 ex 29.22 E II 1 ,8-Naphthylenediamine 0 ex 29.23 E Methyldopa ( INN ) 0 ex 29.23 E Indenolol hydrochloride (INNM) 0 ex 29.25 A II 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts 0 ex 29.30 p-Phenylene diisocyanate 0 ex 29.30 trans-( Cyclohex-1 ,4-ylene diisocyanate ) for the production of thermoplastic polyure ­ thane elastomers (a ) 0 ex 29.30 3 ,3-Dimethylbiphenyl-4 ,4-diyldiisocyanate 0 ex 29.35 Q Tetrahydrofuran , containing not more than 40 mg per litre in total of tetrahy ­ dro-2-methylfuran and tetrahydro-3-methylfuran for the manufacture of alpha-4 ­ hydroxybutyl-omegd-hydroxypoly ( oxytetramethylene ) ( a ) 0 ex 29.35 Q Estazolam (INN) 0 ex 29.37 ( 2,3-Diohydro-3-oxobenz[d]isothiazol-2-yl)-N-5-methylisoxazol-3-ylacetamide S,S- dioxide 0 ex 29.44 C Ceftizoxime sodium (INNM) 0 ex 30.03 A II b ) Aclarubicin hydrochloride ( INNM) 0 ex 34.02 alpha-Methyl-omega-hydroxypoly(oxypropylene), having an average molecular weight of between 240 and 260 0 ex 34.02 Mixture of docusate sodium (INN) and sodium benzoate 0 ex 34.02 2-Alkyl- 1 -[2-( sodiooxycarbonylmethoxy)ethyl]- 1 -sodiooxycarbonylmethyl-2-imida ­ zolinium hydroxide 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 10 . 12 . 84 Official Journal of the European Communities No L 321 / 5 CCT heading No Description Rate of autonomous duty (% ) ex 34.02 Preparation containing not less than 30 % by weight 2-Alkyl-l-[2-(sodiooxycarbonyl ­ methoxy)ethyl]-l -sodiooxycarbonyImethyl-2-imidazolinium dodecyl sulphate 0 ex 38.19 F II ex 38.19 X teira-Aluminium nonamagnesium dicarbonate hexacosahydroxide hepta hydrate coated with a surface active agent 0 ex 38.19 X A mixture of 5-ethyl-2-methyl-2-oxo-l,3,2X5-dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l ,3,2X,5 -dioxaphosphoran-5 ­ ylmethyl ) methylphosphonate 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % and not more than 30 % by weight 0 ex 38.19 X Mixture of amines derived from dimerized fatty acids with an average molecular weight of between 520 and 550 0 ex 38.19 X Mixture obtained by fermentation containing not less than 5 % by weight peptides having the structure of the A chain of human insulin in the form of a salt of the S-sulphonate derivative 0 ex 38.19 X Mixture obtained by fermentation containing not less than 5 % by weight peptides having the structure of the B chain of human insulin in the form of a salt of the S-sulphonate derivative 0 ex 38.19 X Crude lithium hypochlorite 0 ex 38.19 X Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl , 2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2 , 4-trimethylpentyl phthalate 0 ex 38.19 X Mixture of 2-(perfluoroalkyl)ethanethiols containing C6 to Ci 4 perfluoroalkyl chains 0 ex 39.01 C I a ) Thermosetting resin arising from the alkali-catalyzed polycondensation of phenol and formaldehyde, in one of the forms mentioned in note 3 (b ) to Chapter 39 4 ex 39.01 C III a ) Polyester film , having a thickness of not less than 74 micrometres and not more than 76 micrometres , for use in the manufacture of flexible magnetic discs (floppy discs ) ( a ) 0 ex 39.01 C III a ) Reflecting laminated sheeting , metallized , whether or not dyed , consisting of two or more sheets of polyester and coated on one side with an adhesive which is protected by a release sheet 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 321 / 6 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 39.01 C III a ) Polyester film , dyed in the mass of a thickness of not more than 15 micrometres and metallized on one side ex 39.01 C IV Poly(iminomethylene-l,3-phenylenemethyleneiminoadipoyl ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 ex 39.02 C I a ) Polyethylene in one of the forms mentioned in note 3 (b ) to Chapter 39 , having a density of not less than 0,958 at 23 °C and containing by weight, not more than :  50 ppm aluminium  2 ppm calcium  2 ppm chromium  2 ppm iron  2 ppm nickel  2 ppm titanium  8 ppm vanadium for the manufacture of chlorosulphonated polyethylene (a ) Copolymer of acrylic acid having not more than 10 % by weight of alkyl esters of methacrylic acid for use as a thickener in textile printing pastes ( a ) Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 6 0 0 0 0 0 0 0 0 0 ex 39.02 C XII ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) ex 39.02 C XIV a ) Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate , and methacrylic acid Copolymers of ethylene with acrylic acid , or with methacrylic acid , containing not less than 3 % and not more than 30 % of acrylic acid or methacrylic acid by weight , in one of the forms mentioned in note 3 (b ) to Chapter 39 Copolymer of tetrafluorethylene and hexafluorpropylene compounded with one of the following:  5 to 25 % by weight of barium sulphate  3 to 5 % by weight of dibismuth trioxide  7 to 9 % by weight of dibismuth carbonate dioxide  11 to 14 % by weight of tungsten in one of the forms mentioned in note 3 (b) to Chapter 39 ex 39.02 C XIV a Polymerization products of a (polybutadiene)polyol and two lactams N,N' -linked by the bivalent acryl radical of a dicarboxylic acid ex 39.02 C XIV a Copolymer of ethylene with chlorotrifluoroethylene , in one of the forms mentioned in note 3 (b) to Chapter 39 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . LO . 12 . 84 Official Journal of the European Communities No L 321 / 7 CCT heading No Description Rate of autonomous duty (% ) ex 39.02 C XIV a ) Terpolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpro ­ pene) in one of the forms mentioned in note 3 (b)) to Chapter 39 0 ex 56.01 A Acetalized , multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized polyvinyl alcohol ) and vinylchloride 0 ex 59.01 B I Polyvinyl alcohol fibres , whether or not acetalized 0 ex 59.17 A Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products ( a ) 0 ex 69.09 B Yarn of continuous ceramic filaments , each filament of which contains not less than 12 % by weight of diboron trioxide, not more than 26 % by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide 0 ex 69.09 B Plates made of dialuminium trioxide and titanium carbide with dimensions of not more than 48 x 48 mm, for the manufacture of magnetic heads ( a ) 0 ex 70.20 A Mats , of non-textile glass fibres , of a weight per square metre of not more than 120 grams and a fibre diameter , excluding any coating , of not more than 7 micrometres , for the manufacture of filtration products ( a ) 0 ex 70.20 B Yarns, spun from continuous glass filaments having a diameter of not less than 5,7 micrometres and not more than 6,5 micrometres of 33 or 34 tex or a multiple thereof 0 ex 70.20 B Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres treated with resorcinol ­ formaldehyde , of not less than 340 tex and not more than 680 tex 7 ex 77.02 Ground and polished magnesium sheets whose dimensions do not exceed 770 x 1 020 mm, coated on one side with epoxy resin , insensitive to light 0 ex 81.04 K I Titanium sponge 0 ex 84.18 C II b ) Components of separators for the separation of gases from gas mixtures , consisting of a bundle of permeable hollow fibres passing through a block of plastic material at one end and sealed at the other end  the whole being enclosed within a metal container , whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 321 / 8 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 84.18 C II b ) Parts of equipment for the filtration and purification of water , consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end , the whole being enclosed in an artificial plastic container ( a ) 0 ex 84.18 C II b ) Apparatus for catalytic conversion of nitrogen oxides into nitrogen and water , consisting of shaped and fired units in honeycomb structure of a mixture of vanadium oxides or vanadium sulphates and titanium dioxide or barium sulphate in a metallic basket not exceeding 120 x 120 x 160 cm 0 ex 84.18 C II b ) Parts of equipment for the purification of water by reverse osmosis , consisting essentially of plastic-based membranes , supported internally by textile materials which are wound round a perforated tube of plastic material and housed in a plastic cylinder 0 ex 84.55 C Winchester or thin film technology magnetic heads for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre 0 ex 84.55 C Dot matrix displays , whose external dimensions do not exceed 15 x 90 x 280 mm excluding cables and connectors consisting of a layer of liquid crystals between two sheets or plates with 30 720 dots (arranged in 64 lines and 480 columns), mounted on a printed-circuit board comprising electronic components providing drive functions , with or without cable and connector 0 ex 84.55 C Dot matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots ( arranged in 64 lines and 240 columns), complete with an interface electronics board in C-MOS Technology whose exterior dimensions do not exceed 181 x 76 x 15 mm , with not more than 544 connecting areas 0 ex 84.55 C Magnetic read /write elements in thin film technology for the manufacture of magnetic heads for disc file peripherals , capable of recording to a density of not less than 10 tracks per mm, in the form of sheets measuring not more than 48 x 48 mm and containing not less than 200 elements or in the form of strips measuring not more than 4 x 48 mm and containing not less than 10 elements ( a ) 0 ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable pro ­ grammable , read-only memories (EPROMs), with a storage capacity of 256 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits each with a storage capacity of 128 K bits and a quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 10 . 12 . 84 Official Journal of the European Communities No L 321 / 9 CCT heading No Description Rate of autonomous duty ( % ) ex 84.55 C (cont'd) The assemblies bear :  an identification marking either consisting of or including the following combi ­ nation of figures and letters : EDH 7832 MM-30 or  other identification markings relating to assemblies complying with the above ­ mentioned description ex 84.55 C Assemblies for automatic data-processing machines , constituting UV-erasable , pro ­ grammable , read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted :  four UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor The assemblies bear :  an identification marking either consisting of or including the following combi ­ nation of figures and letters : EDH 7832 MC-35 or  other identification markings relating to assemblies complying with the above ­ mentioned description 0 0 0 ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two static random-access memories of N-MOS technology (N-MOSS-RAMs), in the form of monolithic integrated circuits each with a storage capacity of 2 K bits and with a total storage capacity of either 8 K x 1 bit , or 4 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm, with not more than 23 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to assemblies complying with the above ­ mentioned description No L 321 / 10 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins , on which are mounted:  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to assemblies complying with the above ­ mentioned description ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 64 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including one of the following combinations of figures and letters 0 0 EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or  other identification markings relating to assemblies complying with the above ­ mentioned description ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 256 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted : 10 . 12 . 84 Official Journal of the European Communities No L 321 / 11 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C (cont'd)  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a capacity of 64 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including the following combi ­ nation of figures and letters : EDH 8832 MC-20 or  other identification markings relating to assemblies complying with the above ­ mentioned description 0 ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two quasi-static random-access memories of N-MOS technology , other than dynamic (N-MOS quasi-static RAMs) in the form of monolithic integrated circuits each with a storage capacity of 4 K bits and with a total storage capacity of either 16 K x 1 bit or 8 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm , with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 4599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 4599774 4599893 or  other identification markings relating to assemblies complying with the above ­ mentioned description 0 ex 84.55 C Assemblies for automatic data-processing machines comprising a UV-erasable , programmable , read-only memory (EPROM), with a storage capacity of 64 K bits and a static random-access memory of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 32 K bits , consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins , on which are mounted :  one UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit , with a storage capacity of 64 K bits and with a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 16 K bits  one decoder in the form of a monolithic integrated circuit No L 321 / 12 Official Journal of the European Communities 10 . 12 . 84 Description CCT heading No Rate of autonomous duty (% ) ex 84.55 C (cont 'd)  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90804 BS-25 ( 15 ) EDH 90804 BS-30 (20 ) nr other identification markings relating to assemblies complying with the above ­ mentioned description ex 84.55 C Assemblies for automatic data-processing machines comprising UV-erasable , pro ­ grammable , read-only memories (EPROMs) with a storage capacity of 128 K bits and static random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 128 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins , on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combi ­ nation of figures and letters : 0 0 EDH 91616 CL-30 (20 ) or  other identification markings relating to assemblies complying with the above ­ mentioned description ex 84.55 C Magnetic bubble memories with a storage capacity of not more than 4 megabits contained in a housing whose exterior dimensions do not exceed 43 x 44 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : FBM 64 DABDL 0133 BDL 0134 BDN 0151 MBM 2011 MBM 2256 FBM 54 DB 7110 7114-1 10 . 12 . 84 Official Journal of the European Communities No L 321 / 13 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C (cont'd) or other identification markings relating to magnetic bubble complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable , pro ­ grammable , read-only memories (EPROMs) with a storage capacity of 64 K bits and static random-access memory in C-MOS technology (C-MOS S-RAM) with a storage capacity of 48 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm with 28 connecting pins on which are mounted :  a UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit with a storage capacity of 64 K bits and a quartz window on the upper surface  three static random-access memories in C-MOS technology (C-MOS S-RAM) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90806 BS-25 ( 15 ) EDH 90806 BS-30 (20 ) 0 0 0 or other identification markings relating to assemblies complying with the above description ex 84.55 C Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuits boards , whose dimensions do not exceed 290 x 310 mm on each of which are mounted not more than 121 ECL Gate Arrays or ECL Random Access Memories (ECL-RAMs) and combinations thereof contained in a framework whose dimensions do not exceed 611 x 501 x 596 mm which serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : CO1B 2675 E 500 CO1B 2675 H 500 CO1B 2675 H 501 CO1B 2675 H 502 CO1B 2675 H 503 CO1B 2675 H 504 or  other identification markings relating to components complying with the above ­ mentioned description No L 321 / 14 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 84.59 B Integrally forged , rough-turned components , with unit weights of more than 150 tonnes , for reactor pressure vessels 0 ex 84.61 B Hydraulic five-stage valve , with two magnetic valves for servo-control , consisting essentially of three plastic sections , for incorporation in water softening devices with automatic regeneration ( throughflow and counterflow) with a maximum capacity of 650 L ion exchange volume ( a ) 0 ¢ex 84.63 B II Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes 0 ex 85.01 B I b ) DC electric motor, brushless , with outside rotor of a maximum diameter of 55 mm, coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm, four-phase winding , rated speed of 3 600 rpm , supply voltage from 10,8 to 13,2 volts and fitted with wires and connectors 0 ex 85.01 B I b) Hybrid-type step-by-step motor , size 39 mm, or 'size 16', with angle of step of 0,9 ° , 400 steps per revolution , 4-phase rotation sequence with bipolar-type winding , consisting of a rotor , of a laminated stator held between two square flanges , not more than 40 mm wide , fitted with biterminate shaft, wires and connectors 0 ex 85.01 B I b ) DC electric motor , brushless , with an incorporated electronic control plate , outside rotor with circular cross-section and maximum diameter of 95 mm , aluminium precision-made hub with inside diameter of 28,6 mm , speed of 300 rpm , supply voltage of 12 volts ± 10 % 0 ex 85.21 A III and ex 85.21 A V Cathode-ray tubes (colour ) equipped with a perforated mask (so-called 'dot mask') with electron guns placed in a triangle ('delta' technique ) or placed side by side ('in-line' technique) with convergence errors of not more than 0,8 mm in the corners , having a diagonal angle of deflection not exceeding 90 ° and with maximum colour dot spacing of less than 0,4 mm 0 ex 85.21 A V Colour cathode-ray tubes , using shadow mask , in-line technology in which images are displayed on a screen with a usable surface not exceeding 165 x 165 mm for use in electronic flight instrument , warning and systems displays ( a ) 0 ex 85.21 A V Displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 10 . 12 . 84 Official Journal of the European Communities No L 321 / 15 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 A V Cathode ray tubes with dot mask (so-called dot-mask technology), with electron guns arranged in triangular fashion ( so-called delta technology), with a distance between the coloured dots of 0,31 mm, with devices for automatic convergence 0 ex 85.21 A V Cathode ray tubes with a memory (Direct View storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images 0 ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm, consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots 0 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semi-conductor com ­ pounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Monolithic integrated circuits , consisting of eight independent elements capable of controlling the eight segments and /or characters of fluorescent or gas discharge displays , contained in a housing whose exterior dimensions do not exceed 7 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the above ­ mentioned description 0 ex 85.21 D II Read-only memories (ROMs), in the form of a monolithic integrated circuit , with a storage capacity of 16 K x 8 bits , with read-register and serial output control , contained in a housing whose exterior dimensions do not exceed 50 x 16 mm, with not more than 40 connecting pins and bearing:  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the above ­ mentioned description 0 No L 321 / 16 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Rate of autonomous duty (% ) Description ex 85.21 D II Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 K bits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 50 mm, with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 or  other identification markings relating to ROMs complying with the above ­ mentioned description ex 85.21 D II Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of 1 megabit in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HN 62301 P 0 0 or  other identification markings relating to C-MOS ROMs complying with the abovementioned description ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs ) of Schottky TTL technology , with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or contact areas , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 12 5305 6305 76 LS 03 27 S 13 5306 6306 7620 5308 6308 7621 28 L 22 5309 6309 28 LA 22 53 S 240 63 S 240 82 S 114 28 L2 XMFC 53 S 241 63 S 241 82 S 130 6335 82 S 131 29613 54 S 570 6336 29770 54 S 571 93436 29771 7053 93446 5604 7058 38510 5624 MB 7115 74 S 570 MB 7116 74 S 571 MB 7117 MB 7118 10 . 12 . 84 Official Journal of the European Communities No L 321 / 17 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd) or other identification markings relating to PROMS complying with the above ­ mentioned description 11,5 ex 85.21 D I Programmable , non-erasable , read-only memories (PROMs) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 18 S 42 29620 54 S 472 74 S 472 18 S 46 29621 54 S 473 74 S 473 18 SA 42 29622 54 S 474 74 S 474 18 SA 46 29623 54 S 475 74 S 475 29624 54 S 476 74 S 476 24 S 41 29625 54 S 477 74 S 477 24 SA 41 29626 54 S 572 74 S 572 29627 54 S 573 74 S 573 27 S 15 54740 27 S 25 3604 54741 7640 27 S 26 3624 7641 27 S 27 3625 5605 7642 27 S 28 5625 7643 27 S 29 38510 7644 27 S 30 6340 7645 27 S 31 5340 6341 7646 27 S 32 5341 63 S 440 7647 27 S 33 53 S 440 63 RA 441 7648 53 RA 441 63 RS 441 7649 28 L 42 53 RS 441 63 S 441 28 L 45 53 S 441 6348 82 HS 137 28 L 46 5348 6349 82 HS 147 28 P 42 5349 6350 82 S 115 28 P 45 5350 6351 82 S 136 28 R 45 5351 6352 82 S 137 28 S 4 XFD 5352 6353 82 S 140 28 SA 41 5353 82 S 141 28 S 42 HM 6641 82 S 142 28 SA 42 82 S 146 28 S 45 7054 82 S 147 28 S 46 7059 28 SA 46 93438 7121 93448 7122 93452 7123 93453 7124 7125 7126 or other identification markings relating to PROMs complying with the above ­ mentioned description 0 ex 85.21 D II Programmable , non-erasable, read-only memories (PROMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas , and bearing : No L 321 / 18 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd) an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : 24 S 81 3628 74 LS 478 82707 24 SA 81 74 S 2708 82708 24 S 86 5380 74 S 454 82 HS 185 5381 74 S 455 82 LS 180 27 S 180 5388 74 S 478 82 LS 181 27 S 181 5389 74 S 479 82 S 180 27 S 185 53 S 840 82 S 181 27 S 35 53 S 841 7608 82 S 182 7680 82 S 183 28 L 85 54 LS 478 7681 82 S 184 28 L 86 54 S 2708 7684 82 S 185 28 P 85 54 S 454 7685 82 S 2708 28 R 35 54 S 455 7686 28 R 85 54 S 478 7687 87 S 180 28 S 2708 54 S 479 7688 87 S 181 28 S 85 7689 87 S 184 28 S 86 6380 87 S 185 28 SA 86 6381 77 S 180 87 S 186 28 S 8 XMFE 6388 77 S 181 87 S 187 6389 77 S 184 29623 63 S 840 77 S 185 93450 29630 63 S 841 77 S 186 93451 29631 77 S 187 93460 29632 7050 93461 29633 7055 TBPS 81 M 93465 29634 7060 93466 29635 93 L 450 29636 7127 93 L 451 29637 7128 29650 7129 9460 29651 7130 29652 7131 29653 7132 or other identification markings relating to PROMs complying with the above ­ mentioned description ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing: 0 0 an identification marking either consisting of or including one of the following combinations of figures and letters : B 1702 A AMI 702 ADC 82140 PP or other identification markings relating to EPROMs complying with the above ­ mentioned description 10 . 12 . 84 Official Journal of the European Communities No L 321 / 19 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 16 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking either consisting of or including the following combina ­ tion of figures : 27128 or other identification markings relating to EPROMs complying with the above ­ mentioned description 8,5 ex 85.21 D II UV-erasable, programmable, read-only memories (EPROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures or figures and letters : D 27256 27256 TMS 27256 JL 27 C 256 or  other identification markings relating to EPROMs complying with the abovemen ­ tioned description ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs), in the form of mono ­ lithic integrated circuits , consisting of a multilayer substrate whose exterior dimen ­ sions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor , two resistances and two EPROMs each having a storage capacity of 128 K bits and with a total storage capacity of 256 K bits , with two quartz windows on the upper surface and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures and letters : 0 0 EDH 7832 MM-30 or other identification markings relating to EPROMs complying with the above ­ mentioned description ex 85.21 D II Memories in the form of monolithic integrated circuits , consisting of a multilayer substrate whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor and four UV-erasable , programmable , read-only memories (EPROMs) each having a storage capacity of 64 K bits and with a total EPROM capacity of 256 K bits , with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including the following combina ­ tion of figures and letters : EDH 7832 MC-35 No L 321 / 20 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd) or other identification markings relating to memories complying with the above ­ mentioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 256 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 10x12 mm , with not more than eight connecting pins and bearing :  an identification marking either consisting of or including the following combina ­ tion of figures and letters : NMC 9306 or  other identification markings relating to E2PROMs complying with the above ­ mentioned description ex 85.21 D II Electrically erasable programmable , read-only memories (E2PROMs) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 2804 A 0 0 0 0 or other identification markings relating to E2PROMs complying with the above ­ mentioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : X 2816 A 52 B 13 52 B 13 H or other identification markings relating to E2PROMs complying with the above ­ mentioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing : 10 . 12 . 84 Official Journal of the European Communities No L 321 / 21 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) an identification marking consisting of or including one of the following combination of figures and letters : X 2864 A MCM 2864 52 B 33 52 B 33 H or other identification markings relating to E2PROMs complying with the above ­ mentioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 128 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or other identification markings relating to E 2PROMs complying with the above ­ mentioned description 0 0 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 28256 A or  other identification markings relating to E2PROMs complying with the above ­ mentioned description ex 85.21 D II Dynamic , random-access memories of N-MOS technology (N-MOS D-RAMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : No L 321 / 22 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) 41245 TMM 4256 AP HM 50257 PD 41256 D TMM 4256 P TMM 41257 MCM 4256 S MCM 6256 TMS 4256 MCM 6257 TMS 4257 MCM 4267 S 81256 81257 82256 or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 5 ex 85.21 D II Dynamic , random-access memories of N-MOS technology (N-MOS D-RAMs) with a storage capacity of 64 K bits X 4 in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm, with not more than 20 connecting pins or contact areas and bearing :  an identification marking either consisting of or including the following combina ­ tion of figures and letters : TMS 4464 NL or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs) with a storage capacity of 256 x 4 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17x39 mm, with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : M 120 8101 8111 2101 21 H 01 9101 2102 91 L 01 2111 9111 21 H 11 91 L 11 2112 9112 21 H 12 91 L 12 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 10 . 12 . 84 Official Journal of the European Communities No L 321 / 23 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static , random-access memories of TTL technology (TTL S-RAMs) with a storage capacity of 1 K bit , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 30 mm, with not more than 22 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : 2205 74 LS 214 93412 74 LS 215 93 L 412 2510 74 LS 314 93415 2511 74 LS 315 93 L 415 74 S 207 93422 74 S 208 93 L 422 74 S 214 93425 74 S 314 93 F 425 93 L 425 or  other identification markings relating to TTL S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of H-MOS technology (H-MOS S-RAMs) with a storage capacity of 1 K x 4 bits and access time not exceeding 70 ns , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 8 x 23 mm , with not more than 18 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : PD 2149 SY 2149 H AM 2149 TMS 2149 or  other identification markings relating to H-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static , random-access memories of complementary MOS technology (C-MOS S-RAMs), with a storage capacity of 4 K x 1 bit , a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1mA, in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 9 x 26 mm, with 18 connecting pins , and bearing:  an identification marking either consisting of/ or including one of the following combinations of figures and letters : 6147 MCM 61 L 47 or other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 4 No L 321 / 24 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 4008 8104 8108 4118 8112 8114 PD 421 8185 4801 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories (S-RAMs), with a storage capacity of 16 K x 1 bit , a maximum access time of 35 ns and a standby power of not more than 150 milliwatts , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 20 connecting pins and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures and letters : HM 6267 HP-35 MCM 2016-35 MB 81C 67-35 or  other identification markings relating to S-RAMs complying with the above ­ mentioned description 8,5 ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs) with a storage capacity of 2 K x 8 bits and a maximum access time of 45 ns , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : TMM 2018 H-35 TMM 2018 H-45 65161 65162 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 8,5 10 . 12 . 84 Official Journal of the European Communities No L 321 / 25 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static , random-access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 2 K x 8 bits and with a maximum standby power of 0,025 milliwatts at 25 °C in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 X 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 5516 A MB 84-16-20 L MB 84-17-20 L MB 84-18-20 L TC 5517 A MB 84-16-25 L MB 84-17-25 L MB 84-18-25 L or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 64 K bits in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters or including one of those combinations : 8,5 0 TC 5564 TC 5565 C HM 6264 P-12 HM 6264 P-15 MB 8464 MCM 6164 6264 LFP-15 other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers each with two chips , each having a storage capacity of 2 K bits and with a total storage capacity of 8 K x 1 bit or 4 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 No L 321 / 26 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor and two chips each having a storage capacity of 16 K bits and with a total storage capacity of 32 K bits , with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor and four chips each having a storage capacity of 16 K bits and with a total storage capacity of 64 K bits , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor and four chips each having a storage capacity of 64 K bits and with a total storage capacity of 256 K bits , with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures and letters : EDH 8832 MC-20 10 . 12 . 84 Official Journal of the European Communities No L 321 / 27 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd) or other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on a programmable , electrically erasable, read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other identification markings relating to S-RAMs superimposed on E2PROMs complying with the abovementioned description ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 1 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 X 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 X 2001 X 2201 A X 2212 or  other identification markings relating to S-RAMs stacked on E2PROMs comply ­ ing with the abovementioned description ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 2 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letter : X 2002 or other identification markings relating to S-RAMs stacked on E2PROMs com ­ plying with the abovementioned description No L 321 / 28 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 4 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), contained in a housing whose exterior dimensions do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing : an identification marking consisting of the following combination of figures and letter : X 2004 or  other identification markings relating to SRAMs stacked on E2PROMs complying with the abovementioned description ex 85.21 D II 'Quasi-static' random-access memories of N-MOS technology (N-MOS quasi-static RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers , each with two chips , each having a storage capacity of 4 K bits and with a total storage capacity of 16 K x 1 bit or 8 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm , with not more than 24 connecting pins and bearing : an identification marking either consisting of or including one of the following combinations of figures : 45998934599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 4599774 or 0 0 0 other identification markings relating to N-MOS quasi-static RAMs complying with the abovementioned description ex 85.21 D II Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 1 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 10 x 10 mm, with not more than 24 connecting pins and bearing: an identification marking either consisting of or including the following combi ­ nation of figures or figures and letters : PB 10474 100474 or other identification markings relating to ECL-RAMs complying with the above ­ mentioned description 10 . 12 . 84 Official Journal of the European Communities No L 321 / 29 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Memories , in the form of monolithic integrated circuits consisting of a multi-layer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor , two resistances and one UV-erasable , programmable , read-only memory (EPROM) having a storage capacity of 64 K bits , two static random-access memories of C-MOS technology (C-MOS S-RAMs) each having a storage capacity of 16 K bits and which a total S-RAM storage capacity of 32 K bits , with not more than 28 connecting pins , with a quartz window on the upper surface and bearing :  an identification marking either consisting of or including the following combi ­ nations of figures and letters : EDH 90804 BS-25 ( 15 ) EDH 90804 BS-30 (20 ) or  other identification markings relating to memories complying with the above ­ mentioned description ex 85.21 D II Memories , in the form of monolithic integrated circuits consisting of a multi-layer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor , two resistances and two UV-erasable , programmable , read-only memories (EPROMs), each having a storage capacity of 64 K bits and with a total EPROM capacity of 128 K bits , two static random-access memories of C-MOS technology (C-MOS S-RAMs) each having a storage capacity of 64 K bits and with a total S-RAM storage capacity of 128 K bits , with not more than 28 connecting pins , with two quartz windows on the upper surface and bearing :  an identification marking either consisting of or including the following combi ­ nation of figures and letter : 0 0 EDH 91616 CL-30 ( 20 or other identification markings relating to memories complying with the above ­ mentioned description ex 85.21 D II Field programmable array logics (PALs ) of bipolar technology , in the form of a monolithic integrated circuit , with fusible links , a programmable AND array , fixed OR array , not more than 20 inputs and not more than 10 outputs , whether or not with registers , contained in a housing whose exterior dimensions do not exceed 19 X 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combi ­ nations of figures and letters : 10 H 8 16 A 4 18 L 4 10 L 8 16 C 1 16 H 2 20 C 1 12 H 6 16 L 2 20 L 2 12 L 6 16 L 6 20 L 10 12 L 10 16 L 8 20 X 4 16 R 4 20 X 8 14 H 4 16 R 6 20 X 10 14 L 4 16 R 8 14 L 8 16 X 4 No L 321 / 30 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) orex 85.21 D II (cont'd)  other identification markings relating to PALs complying with the above ­ mentioned description ex 85.21 D II Programmable , non-erasable , logic circuits ( field programmable logic array ) of TTL Schottky techn61ogy , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 82 S 100 82 S 101 93458 93459 FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 or 5 5 0  other identification markings relating to programmable logic arrays complying with the abovementioned description ex 85.21 D II Semi-custom logic array (Gate arrays) of C-MOS technology , in the form of a monolithic integrated circuit , with not less than 8 000 2-input NAND functions , contained in a housing whose exterior dimensions do not exceed 39 x 39 mm, with not less than 179 connecting pins and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures and letters : MB 66000 VH or  other identification markings relating to C-MOS logic arrays complying with the abovementioned description ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 18 K bits and not more than 65 K bits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 17 x 58 mm, with not more than 80 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : 10 . 12 . 84 Official Journal of the European Communities No L 321 / 31 Description CCT heading No Rate of autonomous duty (% ) ex 85.21 D H (cont 'd) TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 CD 3200-3299 TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 HD 38800 HD 38820 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II Central processing unit of H-MOS technology (H-MOS CPU), in the form of a monolithic integrated circuit consisting of a 16 x 16 bit service memory , a 16 x 20 bit service memory , a 32 x 32 bit service memory , an 8 x 8 bit service memory , a 16 bit register , two 20 bit registers , an 8 bit register , one 12 bit register , a 5 bit counter and timing network , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures and letters : LSI-604041855 or other identification markings relating to H-MOS central processing units comply ­ ing with the abovementioned description 0 0 0 ex 85.21 D II Contention resolving local area network (LAN) controllers , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 53 x 16 mm, with not more than 48 connecting pins , and bearing :  an identification marking either consisting of the following combinations of figures or figures and letters or including one of those combinations : MCM 68590 AM 7990 8001 8003 82586 or other identification markings relating to contention resolving local area network controllers complying with the abovementioned description ex 85.21 D II Direct-access memory controllers of N-MOS technology (N-MOS DMA controller ), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins , and bearing: No L 321 / 32 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : HD 6844 8237 MCM 68440 HD 68 A 44 8257 MCM 68450 HD 68 B 44 HD 68450-4 AM 9517 A HD 68450-6 HD 68450-8 CO 21698 or  other identification markings relating to N-MOS DMA controllers complying with the abovementioned description 0 ex 85.21 D II Graphic display controller (GDC ) with the capacity for controlling a 256 K word 16 bit memory , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures and letters : PD 7220 or  other identification markings relating to GDCs complying with the above ­ mentioned description 0 ex 85.21 D II Hard-disc controllers of N-MOS technology (N-MOS HDCs), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 53 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : WD 1010 PD 7261 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description 0 ex 85.21 D II Multi-protocol communication controller of MOS technology (MOS-MPCC) for the transmission and receiving of data specialized in the synchronous mode , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 10 . 12 . 84 Official Journal of the European Communities No L 321 / 33 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) 16456 2652 68652 8273 8274 or  other identification markings relating to multi-protocol communication control ­ lers (MOS-MPCC ) complying with the abovementioned description 0 ex 85.21 D II Arithmetic-logic units of H-MOS technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 16 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , an error detection and manage ­ ment logic , one 8 bit counter and a timing network , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  the identification marking: ALU 0486 or  other identification markings relating to arithmetic-logic units complying with the abovementioned description 0 ex 85.21 D II Logic control circuits of H-MOS technology , in the form of a monolithic integrated circuit , consisting of one 7 bit register , three timers , one multiplexer sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  the identification marking: MIC 0482 or  other identification markings relating to logic control circuits complying with the abovementioned description 0 ex 85.21 D II Logic circuit of H-MOS technology (N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including the following combi ­ nation of figures and letters : H 108982 (MCC ) or  other identification markings relating to H-MOS logic circuits (H-MOS LCs ) complying with the abovementioned description 0 No L 321 / 34 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Sequence control circuits of H-MOS technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , three 16 bit registers , one 16 x 16 bit service memory , one 7 x 17 bit last-in first-out (LIFO) memory , one adder circuit , decodifying logic , priority logic , error detection and management logic, one 16 bit multiplexer , one 8 bit counter and a timing network , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing :  the identification marking: CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description ex 85.21 D II Error correction and detection unit (ECDU) of bipolar technology, in the form of 5 monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 62 mm, with not more than 48 connecting pins , and bearing:  an identification marking either consisting of or including the following combi ­ nations of figures and letters : 2960 74 F 630 74 F 631 DP 8400 74 LS 630 74 LS 631 0 0 0 or other identification markings relating to error correction and detection units (ECDUs) complying with the abovementioned description ex 85.21 D II Error detection and correction circuit of H-MOS technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm, with not more than 68 contact areas and bearing :  an identification marking either consisting of or including the following combi ­ nation of figures : 8206 or  other identification markings relating to H-MOS error detection and correction circuits complying with the abovementioned description ex 85.21 D II Burst error processor (BEP ) of H-MOS technology for detecting and correcting multiple errors derived from a line of magnetic discs , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing: 10 . 12 . 84 Official Journal of the European Communities No L 321 / 35 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont'd) an identification marking either consisting of or including one of the following combination of figures and letters : Z 8065 AM 9520 AM 9521 or any other identification marking relating to H-MOS burst error processor complying with the abovementioned description ex 85.21 D II Electronic control circuit of bipolar technology in the form of a monolithic integrated circuit for the control of dynamic random-access memories (D-RAMs), capable of multiplexing address and generating timing , contained in a housing whose exterior dimensions do not exceed 17 x 62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 or  other identification markings relating to electronic control circuits complying with the abovementioned description ex 85.21 D II 0 0 11,5 0 N-MOS programmable communication interfaces (N-MOS PCIs ), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combi ­ nation of figures and letter : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description ex 85.21 D II Enhanced programmable communications interface (EPCI), in the form of a mono ­ lithic integrated circuit , contained in a housing whose external dimensions do not exceed 16 x 38 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combi ­ nation of figures : 2661 or  other identification markings relating to EPCIs complying with the abovemen ­ tioned description No L 321 / 36 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Serial interfaces , capable of implementing the data stream encoding , decoding and associated control functions for a local area network , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or one of those combinations : AM 7991 8002 8023 82501 or other identification markings relating to serial interface devices complying with the abovementioned description 0 ex 85.21 D II N-MOS programmable interval timers (N-MOS PITs), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures : 8253 or  other identification markings relating to N-MOS PITs complying with the abovementioned description 11,5 ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 42 connecting pins , for the production of automatic time-switches , instrument panel clocks and of a similar type for motor vehicles ( a ), and bearing:  an identification marking either consisting of or including one of the following combination of figures and letters : HI 2060 HI 2065 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 10 . 12 . 84 Official Journal of the European Communities No L 321 / 37 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II C-MOS clock circuits , operating from a single 1,5 V power supply , with a liquid crystal display (LCD) driver, in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 21 mm, with not more than 56 connecting pins and bearing :  an identification marking either consisting of or including the following combi ­ nation of figures and letters : TC 8219 AF or other identification markings relating to C-MOS clock circuits complying with the abovementioned description ex 85.21 D II P-MOS 12 / 24-hour clock circuits , incorporating an elapsed time facility , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 54 x 14 mm , with not more than 42 connecting pins and bearing:  an identification marking either consisting of or including one of the following combination of figures and letters : MM 53124 LM 8363 or  other identification markings relating to clock circuits complying with the abovementioned descripiton 0 0 0 ex 85.21 D II Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing whose dimensions do not exceed 2x4x4 mm, with not more than 10 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : V 35 C 05 or  other identification markings relating to amplifiers complying with the above ­ mentioned description This amplifier is for the manufacture of products falling within subheading 90.19 B I ( a ) ex 85.21 D II Transceivers with four channels (Quad bus ) of ALP Schottky technology with on-chip D type registers and internal ODD 4 bit parity generator / checker , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 9 x 28 mm, with not more than 20 connecting pins and bearing : (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 321 / 38 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) an identification marking consisting of or including the following combination of figures and letters : AM 2907 or other identification markings relation to transceivers (Quad bus ) complying with the abovementioned description ex 85.21 D II Four-line drivers of advanced , low-power Schottky technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 20 x 7 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 26LS29 SN 75172 SN 75174 or  other identification markings relating to four-line drivers of ALPS technology complying with the abovementioned description ex 85.21 D II 16 bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 67 x 24 mm, with not more than 52 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 0 0 0 0 AM 29116 or other identification markings relating to 16 bit microprocessors complying with the abovementioned description ex 85.21 D II Numeric processor extension unit of H-MOS technology (H-MOS NPX) containing not more than 14 registers , in the form of a monolithic integrated circuit , contained in a package whose exterior dimensions do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letter : C 8087-3 8087-2 80287 or  other identification markings relating to H-MOS NPXs complying with the abovementioned description 10 . 12 . 84 Official Journal of the European Communities No L 321 / 39 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Floppy-disc data separator (FDDS), in the form of a monolithic integrated circuit , contained in a package whose exterior dimensions do not exceed 8 x 10 mm, with not more than eight connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : FDC 9216 FDC 9216-B WD 9216-00 WD 9216-01 or  other identification markings relating to FDDS , complying with the above ­ mentioned description ex 85.21 D II C-MOS-phoneme speech synthesizer , with a supply current of less than 10 mA , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing: an identification marking either consisting of or including one of the following combinations of figures and letters : SC 01 SSI 263 or  other identification markings relating to phoneme speech synthesizers complying with the abovementioned description 0 0 0 ex 85.21 D II Triple video digital to analogue converter (VDAC), each channel having a capacity of not more than 8 bits with a maximum conversion time of not more than 25 nanoseconds , in the form of a hybrid integrated circuit whether or not incorporat ­ ing three random access memories (RAMs) each with a storage capacity of not more than 2 K bits , contained in housing whose exterior dimensions do not exceed 54 x 62 mm, with not more than 61 connecting pins and bearing:  an identification marking consisting of one of the following combinations of letters and figures : VDAC 444 TD RGB DAC 4 T RGB DAC 8 E RGB DAC 8 T or other identification markings relating to triple VDACs complying with the abovementioned description No L 321 /40 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz in the form of a monolithic integrated circuit , contained in a housing, whose external dimensions do not exceed 11x11 mm, with not more than 16 connecting pins , and bearing :  an identification marking consisting of or containing the following combination of figures : 0078-10 or other identification markings relating to amplifiers complying with the above ­ mentioned description ex 85.21 D II Static , random-access memories of bipolar technology (bipolar SRAMs), in the form of a monolithic integrated circuit and with a storage capacity of 64 x 9 bits , contained in a housing whose external dimensions do not exceed 15 x 40 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 S 09 or other identification markings relating to bipolar SRAMs complying with the abovementioned description 0 0 0 ex 85.21 D II 16 bit microprocessor in H-MOS technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programma ­ ble 16 bit timers , programmable memory and external chip selection logic , a programmable wait state generator with BUS control unit , contained in a housing whose external dimensions do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : C 80186 or  other identification markings relating to 16 bit microprocessors complying with the above description ex 85.21 D II 8 bit ( octal ) dynamic memory bipolar driver in the form of a monolithic integrated circuit contained in a housing whose external dimensions do not exceed 16 x 33 mm, with not more than 20 connecting pins and bearing : 10 . 12 . 84 Official Journal of the European Communities No L 321 / 41 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd) an identification marking consisting of or including one of the following combination of figures and letters : AM 2965 AM 2966 or other identification markings relating to 8 bit dynamic memory bipolar drivers complying with the above description ex 85.21 D II BUS interface circuits of bipolar technology with 9 or 10 bit registers , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 9 x 34 mm, with not more than 24 connecting pins and bearing : an identification marking consisting of or including one of the following combinations of numbers and letters : AM 29821 AM 29823 AM 29824 AM 29843 AM 29844 or  other identification markings relating to BUS interface circuits which comply with the above description 0 0 0 ex 85.21 D II Multiple bus interface circuit (Multiple Bus Buffer ) of low power Schottky technology for interfacing the error correction and detection unit system data bus and dynamic random access memory (D-RAM), in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 8 x 33 mm, with not more than 24 connecting pins , and bearing :  an identification marking consisting of or including the following combination of numbers and letters : AM 2961 or other identification markings relating to error correction multiple bus buffers which comply with the above description ex 85.21 D II Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 57 mm with not more than 42 connecting pins , and bearing : No L 321 /42 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to status and shift control units complying with the above description 0 ex 85.21 D II Amplifier , in the form of a monolithic integrated analogue circuit whose exterior dimensions do not exceed 3x3 mm for use in the manufacture of products falling within subheading 90.19 B I ( a ) 0 ex 85.21 D II (  Text-co-processor , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm, with not more than 68 connecting pins , and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures and letters : C 82 730 or  other identification markings relating to text-co-processors complying with the above description 0 ex 85.21 D II Single-chip-microcomputer , in the form of a monolithic integrated circuit , consisting of an arithmetic-logic unit with a capacity of 8 bits plus an electronic , programmable , read-only memory (EPROM) UV erasable with a capacity of 32 K bits and a random access memory ( RAM) with a capacity of 1 K bit , two 16 bit counters , contained in a housing whose exterior dimensions do not exceed 15 x 50 mm, with a quartz window and not more than 40 connecting pins and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 8751 or  other identification markings relating to single-chip-microcomputers which con ­ form to the foregoing description 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 10 . 12 . 84 Official Journal of the European Communities No L 321 / 43 Description Rate of autonomous duty (% ) CCT heading No ex 85.21 D II Subscriber line audio-processing circuit ( SLAC) with two digital signal processors , an analogue-digital converter and a digital-analogue converter , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to SLACs complying with the above ­ mentioned description 8,5 ex 85.21 D II Monolithic integrated circuit in the form of pulse code modulation (PCM) of N-MOS technology , with encoding decoding and filter functions and a maximum data clock frequency of more than 3,5 MHz , contained in a housing whose exterior dimensions do not exceed 8 x 26 mm, with not more than 20 connecting pins and bearing:  an identification marking either consisting of or including the following combi ­ nation of figures : 2913 or  other identification markings relating to integrated circuits complying with the abovementioned description 8,5 ex 85.21 D II Non-volatile memory , in the form of a monolithic integrated circuit , consisting of C-MOS S-RAM, with a capacity of 16 K bits and internal power supply , contained in a housing whose exterior dimensions do not exceed 17 x 33 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of the following combination : MK 48 Z 02 (B ) or other identification markings relating to non-volatile memories which conform to the foregoing description 0 ex 85.21 D II Single-chip microcomputers in C-MOS technology , in the form of a monolithic integrated circuit consisting of an ALll with a capacity of 32 bits plus a ROM with a capacity of 24 K bits and a RAM with a capacity of 2 K bits , contained in a housing whose exterior dimensions are not less than 30 x 30 mm, with a minimum of 88 connecting pins and bearing : No L 321 /44 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Rate of autonomous duty (% ) Description ex 85.21 D II (cont'd) an identification marking either consisting of or including the following combina ­ tions of figures and letters : MB 8764 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II Subscriber line interface circuit (SLIC ) with direct internal relay drive , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 18 X 39 mm with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 5502 ICME 00155 / RIFA (PBL) 3735 or other identification markings relating to SLICs complying with the abovemen ­ tioned description ex 85.21 D II Input output circuit N-MOS technology for data control equipped with a timing control with a static random access memory (S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures or letters and figures or including one of those combinations : 0 0 0 0 6532 CO 10750 or  other identification markings relating to input output control circuits complying with the abovementioned description ex 85.21 D II 4-channel drive circuit for stepping motor , of bipolar technology , with incorporated diodes , in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 6 x 20 mm, with 16 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : HA 13007 75437 A or  other identification markings relating to motor drive circuits complying with the abovementioned description 10 . 12 . 84 Official Journal of the European Communities No L 321 /45 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Analog/ digital monolithic integrated circuit used to control brushless motors , maintaining them at a constant speed, contained in a housing whose external dimensions do not exceed 6 x 25 mm, with 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : MGA 3015 A or other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Analog / digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk memory unit and the central unit , contained in a housing whose dimensions do not exceed 15 x 50 mm, with not more than 40 connecting pins , and bearing :  an identification marking consisting in or including the following combination of figures and letters : AD 581 C or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Voltage-multiplier circuit for operating stepping motors , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 6 x 24 mm, with not more than 20 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : 0 0 0 0 P 20 A579 or other identification markings relating to voltage-multiplier circuits complying with the above description ex 85.21 D II Memory management unit of H-MOS technology (H-MOS MMU ) with a maximum addressing capacity of 16 M bytes , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 25 x 82 mm, with not more than 64 connecting pins or 68 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 68451 L 6 68451 L 8 68451 L 10 68451 ZBL 6 68451 ZBL 8 68451 ZBL 10 or other identification markings relating to H-MOS MMUs complying with the above description No L 321 / 46 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Electronic circuit of advanced low power Schottky (ALPS ) technology for the asynchronous control of signal lines (bus ) and the conversion of a local bus into a multiplexed bus (BAM) in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 37 x 13 mm, with not more than 28 connecting pins and bearing the identification marking: 68452 or  other identification markings relating to ALPS BAMs conforming to the foregoing description 0 ex 85.21 Cathode ray tube controller (CRTC) of N-MOS technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 62 x 16 mm with not more than 48 connecting pins and bearing:  an identification marking either consisting of or including the following combina ­ tion of figures and letters : AM 8052 D 8275 H P 8275 H or  other identification markings relating to CRTCs complying with the abovemen ­ tioned description 0 ex 85.21 D II Display controller and character generator (DCCG) for liquid crystal dot matrix display system in the form of a monolithic integrated circuit of C-MOS technology contained in a housing whose exterior dimensions do not exceed 20 x 26 mm, with not more than 60 connecting pins , and bearing:  an identification marking consisting of the following combination of figures and letters : HD 61830 or  other identification markings relating to C-MOS Display Controller and character generators complying with the abovementioned descriptions 0 10 . 12 . 84 Official Journal of the European Communities No L 321 /47 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Video digital to analog converter (VDAC) with a maximum conversion time of 10 nanoseconds , in the form of a hybrid integrated circuit , contained in a housing whose exterior dimensions do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or other identification markings relating to VDACs complying with the abovemen ­ tioned description ex 85.21 D II Memories in the form of a monolithic integrated circuit consisting of a multi-layer substrate , whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor two resistances and one UV-erasable , programmable read-only memory (EPROM) having a storage capacity of 64 K bits and a quartz window on the upper surface and three static random-access memories in C-MOS technology (C-MOS S-RAM's ) each having a storage capacity of 16 K bits and a total capacity of 48 K bits with not more than 28 connecting pins . The assemblies bear : an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90 806 BS-25 ( 15 ) EDH 90 806 BS-30 (20 ) or 0 0 0 0  other identification markings relating to memories complying with the above description ex 85.22 C II Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory , and seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing whose exterior dimensions do not exceed 28 x 36 x 50 mm ex 85.22 C II Portable machines for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems , microphone and speaker, equipped with a standard electro-mechanical Braille typewriter keyboard and an electromechanical Braille read-out unit with 20 characters , all contained in a case whose exterior dimensions do not exceed 24 x 36 x 11 cm No L 321 / 48 Official Journal of the European Communities 10 . 12 . 84 CCT heading No Description Rate of autonomous duty (% ) ex 90.13 Liquid crystal devices (LCD), whose external dimensions do not exceed 40 x 154 mm with not more than 192 contact areas , consisting of a layer of liquid crystal between two glass sheets or plates with a minimum of 7 and a maximum of 32 figures or letters , and bearing:  an identification marking either consisting of one of the following combination of figures or including one of those combinations : from 1000000-0001 to 9999999-9999  or other identification marking relating to liquid crystal devices complying with the abovementioned description 4 ex 90.19 A III Heart valves and parts thereof 0 ex 98.04 A II Non-fibrous plastic pen-tips with an internal channel 0